Citation Nr: 1220844	
Decision Date: 06/14/12    Archive Date: 06/22/12

DOCKET NO.  11-03 408	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel



INTRODUCTION

The Veteran served on active duty from March 1943 to November 1945.  He died in June 2009 and the appellant is his widow. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Pension Management Center in St. Paul, Minnesota, which denied service connection for the cause of the Veteran's death (one basis for Dependency and Indemnity Compensation (DIC) benefits).  The RO in Phoenix, Arizona, currently has jurisdiction of the claim.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's death certificate lists the immediate cause of death as chronic obstructive pulmonary disease (COPD), due to or as a consequence of tobacco abuse.

2.  COPD was not present in service and is not shown to be etiologically related to service. 

3.  Although tobacco abuse contributed to the Veteran's death, service connection for the cause of his death on this basis is precluded by law.  



CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not established.  38 U.S.C.A. §§ 1110, 1131, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Dependency and Indemnity Compensation (DIC) may be awarded to a surviving spouse upon the service-connected death of the Veteran, with service connection determined according to the standards applicable to disability compensation.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.5(a) (2011). 

A Veteran's death may be service connected if the death resulted from a disability incurred or aggravated in the line of duty in the active military, naval or air service.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.303(a) (2011).  The service-connected disability may be either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a) (2011).  A disability is the principal cause of death if it was the immediate or underlying cause of death, or was etiologically related to the death.  38 C.F.R. § 3.312(b) (2011).  A disability is a contributory cause of death if it contributed substantially or materially to the cause of death, combined to cause death, aided or lent assistance to producing death.  38 C.F.R. § 3.312(c) (2011). 

Service connection will be granted if the evidence shows that a disease or injury resulting in current disability was incurred during active service or, if pre-existing, was aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for a disability diagnosed after discharge when all the evidence establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2011). 

The appellant has not presented any arguments in support of her claim that she is entitled to service connection for the cause of the Veteran's death.  See VA Form 21-534 received August 2009 and located in the Virtual VA Folder; May 2010 VA Form 21-4138; February 2011 VA Form 9.  

In a March 2012 revised statement of representative in appeals case, appellant's representative asserts that appellant contends that she is entitled to DIC benefits because her husband was in receipt of a 100 percent disability rating for individual unemployability.  Appellant's representative has made clear, however, that she is not seeking entitlement to death pension, accrued benefits, or DIC under the provisions of 38 U.S.C. § 1318.  Receipt of a total disability rating based on individual unemployability is not a basis on which service connection for the cause of the Veteran's death may be granted.  

The Veteran died in June 2009 at the age of 85, more than six decades after his discharge from active duty.  As indicated in the death certificate, the immediate cause of death was COPD, due to or as a consequence of, tobacco abuse.  The approximate interval between onset of the COPD and death was 10 years and the approximate interval between onset of the tobacco abuse and death was 30 years.  

The evidence of record does not support the claim for service connection for the cause of the Veteran's death.  The Board acknowledges that the Veteran's service treatment records document complaints related to his respiratory functioning, to include being diagnosed with pharyngitis in March 1943 and being admitted on several occasions due to respiratory complaints.  More specifically, the Veteran was admitted in May 1943 due to pneumonia, acute, unclassified, moderate, right upper lobe, primary, atypical, cause undetermined.  At that time it was noted that he was smoking approximately three packs of cigarettes in two days.  He was admitted in August 1943 and diagnosed in early September 1943 with pharyngitis.  An x-ray was ordered to rule out parenchymatal infiltration and it was noted that his chest was clear.  The Veteran was admitted again in October 1943 due to coughing all day for three weeks, at times during the night, with some secretion.  At that time, there was no evidence of pleural or parenchymal disease and no abnormality of the thoracic cage.  The Veteran was advised to discontinue smoking for four weeks before seeking additional medical attention.  It was also noted that there was a strong neuropsychiatric (NP) background.  Although not admitted, the Veteran was seen in sick call in October 1945 with complaint of cough, nasal obstruction and dry throat.  A radiologic report taken that same month indicated that his lungs were normal.  The Veteran's service treatment records do not show that he developed COPD during service.  

In addition to the foregoing, the post-service medical evidence of record is devoid of reference to complaint of, or treatment for, COPD, and the only evidence of record indicating that the Veteran had COPD is his death certificate.  A January 1978 routine chest x-ray taken approximately 32 years after the Veteran's discharge from service revealed no active pleural or parenchymal disease, though minimal fibrocalcific scarring incidence to previous granulomatous process was present.  Moreover, there is no competent evidence establishing an etiological relationship between COPD and active service.  See VA and private treatment records.  

The Board acknowledges that the Veteran was noted to be smoking during service and that tobacco abuse contributed to his death.  For claims received by VA after June 9, 1998, a disability or death will not be considered service-connected on the basis that it resulted from injury or disease attributable to the Veteran's use of tobacco products during service.  38 C.F.R. § 3.300 (2011).  Appellant's claim was filed in August 2009.  Therefore, even though the Veteran's death certificate indicates that his COPD was linked to a 30 year history of tobacco abuse, service connection for the cause of the Veteran's death on this basis is precluded by law. 

For these reasons, service connection for the cause of the Veteran's death is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011). 

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Hupp v. Nicholson, 21 Vet. App. 342 (2007).  Notice was provided to the appellant in an August 2009 letter located in the Virtual VA folder.  Accordingly, the duty to notify has been fulfilled.

VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This duty has also been met, as the Veteran's VA and private treatment records have been associated with the claims folder.  The Board notes that appellant did not identify any VA or private facilities, as requested in the August 2009 letter, from which the Veteran received treatment, nor did she submit the requisite VA Form 21-4142 to authorize her consent for the release of any records.  Rather, she indicated that she had enclosed all the information or evidence to support her claim, or that she had no other information or evidence to give VA in support of her claim.  See September 2009 notice response.  

The Board acknowledges that a medical opinion has not been obtained in relation to appellant's claim for service connection for the cause of the Veteran's death, but finds that no opinion is needed in the absence of any arguments in support of the claim.  See Wood v. Peake, 520 F.3d 1345, 1349 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).

The record does not suggest the existence of additional, pertinent evidence that has not been obtained.  For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to the appellant.
ORDER

Service connection for the cause of the Veteran's death is denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


